UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7749



THOMAS ANTHONY BERRY,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-85-264, CA-93-1574)


Submitted:   April 15, 1996                 Decided:   April 25, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Thomas Anthony Berry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no error in construing Appel-

lant's pleading as a motion pursuant to § 2255 or in the court's

decision on the merits. Accordingly, we affirm on the reasoning of
the district court. Berry v. United States, Nos. CR-85-264; CA-93-
1574 (D. Md. Oct. 10, 1995). We note that the district court's dis-

posal of Appellant's claims forecloses a conclusion of prosecutor-

ial misconduct. We deny Appellant's motion to remand the case for
further factual findings and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2